 

SECURITY AGREEMENT

 

SECURITY AGREEMENT (this “Agreement”), dated as of October 23, 2018 (this
“Agreement”) between DIGIPATH, INC., a Nevada corporation (the “Parent”),
DIGIPATH, LABS, INC., a Nevada corporation (“Digi Labs” and together with the
Parent, collectively, the “Company”), and CSW Ventures, LP, (in such capacity,
the “Collateral Agent”) for the holder(s) of the Note (as defined below) listed
on Schedule A hereto, as it may be updated from time to time (collectively, the
“Holders”).

 

WHEREAS, the Holders have agreed to purchase up to $500,000 in the aggregate
principal amount of 8% Senior Secured Convertible Promissory Notes of the Parent
dated as of the date hereof (the “Notes”);

 

WHEREAS, Digi Labs is a wholly-owned subsidiary of the Parent; and

 

WHEREAS, in order to induce the Holders to purchase the Notes, the Company has
agreed to grant the Collateral Agent, for the benefit of the Holders, a security
interest in the Company’s assets to secure the Parent’s obligations under the
Notes.

 

NOW, THEREFORE, in consideration of the promises contained herein and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

 

1. Definitions. The term “State”, as used herein, means the State of Nevada. All
terms defined in the Uniform Commercial Code of the State and used herein shall
have the same definitions herein as specified therein. However, if a term is
defined in Article 9 of the Uniform Commercial Code of the State differently
than in another Article of the Uniform Commercial Code of the State, the term
has the meaning specified in Article 9. The term “Obligations”, as used herein,
means all of the indebtedness, obligations and liabilities of the Company to the
Holders, individually or collectively, whether direct or indirect, joint or
several, absolute or contingent, due or to become due, now existing or hereafter
arising under or in respect of the Notes, or other instruments or agreements
executed and delivered pursuant thereto or in connection therewith or this
Agreement. The term “Event of Default,” as used in this Agreement, shall mean an
Event of Default under any of the Notes, the failure of the company to pay any
of the Obligations when due, or such other default or breach by the Company of
any of the Obligations.

 

2. Grant of Security Interest. The Company hereby grants to the Collateral
Agent, for the benefit of the Holders, to secure the payment and performance in
full of all of the Obligations, a security interest in and so pledges and
assigns to the Collateral Agent, for the benefit of the Holders, the following
properties, assets and rights of the Company, wherever located, whether now
owned or hereafter acquired or arising, and all proceeds and products thereof
(all of the same being hereinafter called the “Collateral”): all personal and
fixture property of every kind and nature including without limitation all goods
(including inventory, equipment and any accessions thereto), instruments
(including promissory notes), documents, accounts (including
health-care-insurance receivables), chattel paper (whether tangible or
electronic), deposit accounts, letter-of-credit rights (whether or not the
letter of credit is evidenced by a writing), commercial tort claims, securities
and all other investment property, supporting obligations, any other contract
rights or rights to the payment of money, insurance claims and proceeds, and all
general intangibles (including all payment intangibles).

 



   

 

 

3. Authorization to File Financing Statements. The Company hereby irrevocably
authorizes the Collateral Agent at any time and from time to time to file in any
Uniform Commercial Code jurisdiction any initial financing statements and
amendments thereto that (a) indicate the Collateral (i) as all assets of the
Company or words of similar effect, regardless of whether any particular asset
comprised in the Collateral falls within the scope of Article 9 of the Uniform
Commercial Code of the State or such jurisdiction, or (ii) as being of an equal
or lesser scope or with greater detail, and (b) contain any other information
required by part 5 of Article 9 of the Uniform Commercial Code of the State for
the sufficiency or filing office acceptance of any financing statement or
amendment, including whether the Company is an organization, the type of
organization and any organization identification number issued to the Company.
The Company agrees to furnish any such information to the Collateral Agent
promptly upon request.

 

4. Other Actions. Further to insure the attachment, perfection and priority of,
and the ability of the Collateral Agent to enforce, its security interest in the
Collateral, the Company agrees, in each case at the Company’s own expense, to
take the following actions with respect to the following Collateral:

 

4.1. Commercial Tort Claims. If the Company shall at any time hold or acquire a
commercial tort claim, the Company shall immediately notify the Collateral Agent
in a writing signed by the Company of the brief details thereof and grant to the
Collateral Agent, for the benefit of the Holders, in such writing a security
interest therein and in the proceeds thereof, all upon the terms of this
Agreement, with such writing to be in form and substance satisfactory to the
Collateral Agent.

 

4.2. Other Actions as to any and all Collateral. The Company further agrees to
take any other action reasonably requested by the Collateral Agent to insure the
attachment, and perfection of, and the ability of the Collateral Agent to
enforce, the Collateral Agent’s security interest in any and all of the
Collateral.

 

5. Representations and Warranties Concerning Company’s Legal Status. The Company
represents and warrants to the Collateral Agent as follows: (a) the Company’s
exact legal name is that indicated on the signature page hereof, (b) the Company
is a corporation incorporated in the jurisdiction of the State of Nevada, and
(c) the Company’s chief executive office and mailing address is located at 6450
Cameron Blvd., Suite 113, Las Vegas, Nevada 89118.

 



 2 

 

 

6. Covenants Concerning Company’s Legal Status. The Company covenants with the
Collateral Agent and Holders as follows: (a) without providing at least 30 days
prior written notice to the Collateral Agent, the Company will not change its
name, its place of business or, if more than one, chief executive office, or its
mailing address or organizational identification number if it has one, and (b)
the Company will not change its type of organization, jurisdiction of
organization or other legal structure.

 

7. Representations and Warranties Concerning Collateral, Etc. The Company
further represents and warrants to the Collateral Agent that the Company is the
owner of the Collateral, free from any adverse lien, security interest or other
encumbrance, except for liens incurred in the ordinary course of business which
arise by operation of law and which liens secure amounts not yet due.

 

8. Insurance. The Company will maintain with financially sound and reputable
insurers insurance with respect to its properties and business against such
casualties and contingencies as shall be in accordance with general practices of
businesses engaged in similar activities in similar geographic areas. Such
insurance shall be in such minimum amounts that the Company will not be deemed a
co-insurer under applicable insurance laws, regulations and policies and
otherwise shall be in such amounts, contain such terms, be in such forms and be
for such periods as may be reasonably satisfactory to the Collateral Agent.

 

9. Collateral Protection Expenses; Preservation of Collateral.

 

9.1. Expenses incurred by Collateral Agent. In its discretion, the Collateral
Agent may discharge taxes and other encumbrances at any time levied or placed on
any of the Collateral, make repairs thereto and pay any necessary filing fees
or, if the Company fails to do so, insurance premiums. The Company agrees to
reimburse the Collateral Agent on demand for any and all expenditures so made.
The Collateral Agent shall have no obligation to the Company to make any such
expenditures, nor shall the making thereof relieve the Company of any default.

 

9.2. Collateral Agent’s Obligations and Duties. Anything herein to the contrary
notwithstanding, the Company shall remain liable under each contract or
agreement comprised in the Collateral to be observed or performed by the Company
thereunder. The Collateral Agent shall not have any obligation or liability
under any such contract or agreement by reason of or arising out of this
Agreement or the receipt by the Collateral Agent of any payment relating to any
of the Collateral, nor shall the Collateral Agent be obligated in any manner to
perform any of the obligations of the Company under or pursuant to any such
contract or agreement, to make inquiry as to the nature or sufficiency of any
payment received by the Collateral Agent in respect of the Collateral or as to
the sufficiency of any performance by any party under any such contract or
agreement, to present or file any claim, to take any action to enforce any
performance or to collect the payment of any amounts which may have been
assigned to the Collateral Agent or to which the Collateral Agent may be
entitled at any time or times. The Collateral Agent’s sole duty with respect to
the custody, safe keeping and physical preservation of the Collateral in its
possession, under Section 9-207 of the Uniform Commercial Code of the State or
otherwise, shall be to deal with such Collateral in the same manner as the
Collateral Agent deals with similar property for its own account.

 



 3 

 

 

10. Remedies. If an Event of Default shall have occurred and be continuing, the
Collateral Agent may, without notice to or demand upon the Company, declare this
Agreement to be in default, and the Collateral Agent shall thereafter have in
any jurisdiction in which enforcement hereof is sought, in addition to all other
rights and remedies, the rights and remedies of a secured party under the
Uniform Commercial Code of the State or of any jurisdiction in which Collateral
is located.

 

11. Standards for Exercising Remedies. To the extent that applicable law imposes
duties on the Collateral Agent to exercise remedies in a commercially reasonable
manner, the Company acknowledges and agrees that it is not commercially
unreasonable for the Collateral Agent (a) to fail to incur expenses reasonably
deemed significant by the Collateral Agent to prepare Collateral for disposition
or otherwise to complete raw material or work in process into finished goods or
other finished products for disposition, (b) to fail to obtain third party
consents for access to Collateral to be disposed of, or to obtain or, if not
required by other law, to fail to obtain governmental or third party consents
for the collection or disposition of Collateral to be collected or disposed of,
(c) to fail to exercise collection remedies against account debtors or other
persons obligated on Collateral or to remove liens or encumbrances on or any
adverse claims against Collateral, (d) to exercise collection remedies against
account debtors and other persons obligated on Collateral directly or through
the use of collection agencies and other collection specialists, (e) to
advertise dispositions of Collateral through publications or media of general
circulation, whether or not the Collateral is of a specialized nature, (f) to
contact other persons, whether or not in the same business as the Company, for
expressions of interest in acquiring all or any portion of the Collateral, (g)
to hire one or more professional auctioneers to assist in the disposition of
Collateral, whether or not the collateral is of a specialized nature, (h) to
dispose of Collateral by utilizing Internet sites that provide for the auction
of assets of the types included in the Collateral or that have the reasonable
capability of doing so, or that match buyers and sellers of assets, (i) to
dispose of assets in wholesale rather than retail markets, (j) to disclaim
disposition warranties, (k) to purchase insurance or credit enhancements to
insure the Collateral Agent against risks of loss, collection or disposition of
Collateral or to provide to the Collateral Agent a guaranteed return from the
collection or disposition of Collateral, or (l) to the extent deemed appropriate
by the Collateral Agent, to obtain the services of other brokers, investment
bankers, consultants and other professionals to assist the Collateral Agent in
the collection or disposition of any of the Collateral. The Company acknowledges
that the purpose of this Section 11 is to provide non-exhaustive indications of
what actions or omissions by the Collateral Agent would not be commercially
unreasonable in the Collateral Agent’s exercise of remedies against the
Collateral and that other actions or omissions by the Collateral Agent shall not
be deemed commercially unreasonable solely on account of not being indicated in
this Section 11. Without limitation upon the foregoing, nothing contained in
this Section 11 shall be construed to grant any rights to the Company or to
impose any duties on the Collateral Agent that would not have been granted or
imposed by this Agreement or by applicable law in the absence of this Section
11.

 



 4 

 

 

12. No Waiver. The Collateral Agent shall not be deemed to have waived any of
its rights upon or under the Obligations or the Collateral unless such waiver
shall be in writing and signed by the Collateral Agent. No delay or omission on
the part of the Collateral Agent in exercising any right shall operate as a
waiver of such right or any other right. A waiver on any one occasion shall not
be construed as a bar to or waiver of any right on any future occasion. All
rights and remedies of the Collateral Agent with respect to the Obligations or
the Collateral, whether evidenced hereby or by any other instrument or papers,
shall be cumulative and may be exercised singularly, alternatively, successively
or concurrently at such time or at such times as the Collateral Agent deems
expedient.

 

13. Waivers by Company. The Company waives demand, notice, protest, notice of
acceptance of this Agreement, notice of loans made, credit extended, Collateral
received or delivered or other action taken in reliance hereon and all other
demands and notices of any description. With respect to both the Obligations and
the Collateral, the Company assents to any extension or postponement of the time
of payment or any other indulgence, to any substitution, exchange or release of
or failure to perfect any security interest in any Collateral, to the addition
or release of any party or person primarily or secondarily liable, to the
acceptance of partial payment thereon and the settlement, compromising or
adjusting of any thereof, all in such manner and at such time or times as the
Collateral Agent may deem advisable. The Collateral Agent shall have no duty as
to the collection or protection of the Collateral or any income thereon, nor as
to the preservation of rights against prior parties, nor as to the preservation
of any rights pertaining thereto beyond the safe custody thereof as set forth in
Section 9.2. The Company further waives any and all other suretyship defenses.

 

14. Marshalling. The Collateral Agent shall not be required to marshal any
present or future collateral security (including but not limited to this
Agreement and the Collateral) for, or other assurances of payment of, the
Obligations or any of them or to resort to such collateral security or other
assurances of payment in any particular order, and all of its rights hereunder
and in respect of such collateral security and other assurances of payment shall
be cumulative and in addition to all other rights, however existing or arising.
To the extent that it lawfully may, the Company hereby agrees that it will not
invoke any law relating to the marshaling of collateral which might cause delay
in or impede the enforcement of the Collateral Agent’s rights under this
Agreement or under any other instrument creating or evidencing any of the
Obligations or under which any of the Obligations is outstanding or by which any
of the Obligations is secured or payment thereof is otherwise assured, and, to
the extent that it lawfully may, the Company hereby irrevocably waives the
benefits of all such laws.

 



 5 

 

 

15. Proceeds of Dispositions; Expenses. The Company shall pay to the Collateral
Agent on demand any and all expenses, including reasonable attorneys’ fees and
disbursements, incurred or paid by the Collateral Agent in protecting,
preserving or enforcing the Collateral Agent’s rights under or in respect of any
of the Obligations or any of the Collateral. After deducting all of said
expenses, the residue of any proceeds of collection or sale of the Obligations
or Collateral shall, to the extent actually received in cash, be applied to the
payment of the Obligations in such order or preference as the Collateral Agent
may determine, proper allowance and provision being made for any Obligations not
then due. Upon the final payment and satisfaction in full of all of the
Obligations and after making any payments required by Sections 9-608(a)(1)(C) or
9-615(a)(3) of the Uniform Commercial Code of the State, any excess shall be
returned to the Company, and the Company shall remain liable for any deficiency
in the payment of the Obligations.

 

16. Overdue Amounts. Until paid, all amounts due and payable by the Company
hereunder shall be a debt secured by the Collateral.

 

17. Governing Law; Consent to Jurisdiction. THIS AGREEMENT IS INTENDED TO TAKE
EFFECT AS A SEALED INSTRUMENT AND SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEVADA. The Company agrees that any
suit for the enforcement of this Agreement may be brought in the courts of the
State or any federal court sitting therein and consents to the non-exclusive
jurisdiction of such court and to service of process in any such suit being made
upon the Company by mail at the address specified in Section 5. The Company
hereby waives any objection that it may now or hereafter have to the venue of
any such suit or any such court or that such suit is brought in an inconvenient
court.

 

18. Miscellaneous. The headings of each section of this Agreement are for
convenience only and shall not define or limit the provisions thereof. This
Agreement and all rights and obligations hereunder shall be binding upon the
Company and its respective successors and assigns, and shall inure to the
benefit of the Holders, the Collateral Agent and their successors and assigns.
If any term of this Agreement shall be held to be invalid, illegal or
unenforceable, the validity of all other terms hereof shall in no way be
affected thereby, and this Agreement shall be construed and be enforceable as if
such invalid, illegal or unenforceable term had not been included herein.

 



 6 

 

 

IN WITNESS WHEREOF, intending to be legally bound, the Company has caused this
Agreement to be duly executed as of the date first above written.

 

  DIGIPATH, INC.         By:   Name:   Title:         DIGIPATH LABS, INC.      
  By:   Name:   Title:                                       CSW Ventures, LP,
as Collateral Agent for the Holders         By:     Name:     Title:  

 



 7 

 

 

Schedule A
Holders

 

Name   Principal Amount      

 



  

 

 

 

